DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1, 3, and 14-17 in the reply filed on 10 October 2022 is acknowledged. Claims 2, 4-13, and 18-20 are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an electroencephalogram data acquisition section”, “a communication section”, “a cognitive function examination control section”, and “a cognitive function analysis section” in claims 1 and/or 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to the Specification, the “an electroencephalogram data acquisition section”, “a cognitive function examination control section”, and “a cognitive function analysis section” are each a processor, and the “communication section” is a wireless/Bluetooth/IR transmitter.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 1 and 14, the claims recite a cognitive function analysis section (a processor) configured to extract an index of the cognitive function of a subject from electroencephalogram data of the subject. The Specification fails to provide any written description for extracting an index of a cognitive function of a subject. Regarding claim 17, sections [0304-0322] of the published Specification attempt to provide a written description for the subject matter recited in the claim. Regretfully, sections [0304-0322] are not fully understood by the Examiner. This inability to understand how the priority analysis section functions may be due to a translation error. For example, section [0318] states “… the priority sensory analysis section 1701 analyzes a part of speed for the outgoing mail (Step 1805)”. It is not understood what is meant by analyzing a part of speed for outgoing mail. Section [0319] goes on to say that the priority sensory analysis section extracts the predicate from the result of the part of speed analysis. It is not understood what is meant by this phrase. Section [0320] states that the priority sensory analysis section extracts the vocabulary of visual and auditory expressions. What is a vocabulary of visual and auditory expressions? As a whole, sections [0304-0322] do not adequately and clearly describe how the priority sensory analysis section operates.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the phrase “the electroencephalogram measurement” in line 12. this phrase lacks proper antecedent basis. For this examination, the phrase is being interpreted as “the electroencephalogram data acquisition”. Claims 1 and 14 both recite extracting an index of the cognitive function of a subject. It is unclear what index is extracted from the subject’s EEG data. A reading of the Specification does not identify what index or value/values are extracted from the subject’s EEG data. For this examination, any index/value that is extracted from a subject’s EEG data will be interpreted as the index that is extracted in claims 1 and 14. Claim 14 recites the phrase “the electroencephalogram data of the subject measured when presenting the examination data”. This phrase lacks proper antecedent basis. The Examiner suggests amending the phrase to read “electroencephalogram data of the subject measured when presenting the examination data”. Regarding claim 17, it is unclear how visual expressions and auditory expressions are “indicated in a predicate”, and therefore, it unclear how to determine the frequency of use of visual expressions and auditory expressions indicated in a predicate. Claim 17 also recites than an action takes place when “the frequency of use of the visual/auditory expressions is more”, but fails to clarify more than what. The indefiniteness within claim 17 has rendered a proper prior art search of the claim unable to be performed. Claim 3 is rejected due to its dependence on claim 1, and claims 15-17 are rejected due to their dependence on claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coleman et al.’686 (US Pub No. 2015/0305686).
Regarding claim 14, Figure 1A of Coleman et al.’686 discloses an electronic device that acquires and analyzes electroencephalogram (EEG) data of a subject (elements 110 and 111 of Figure 1A, and section [0051] discloses acquiring EEG signals), the device comprising: a cognitive function examination control section that presents to the subject examination data used for a cognitive function examination of the subject (elements 101 and 103 of Figure 1A); and a cognitive function analysis section that extracts an index of the cognitive function of the subject from the EEG data of the subject measured when presenting the examination data (element 115 of Figure 1A, and section [0053]). It is noted that section [0052] discloses that elements 110 and 111 may be implemented in one integrated device, and that section [0059] discloses that elements 101, 103, 110, and 115 may be implemented in one integrated device. Regarding the limitation in the claim that the cognitive function examination control section presents examination data to the subject at a time of executing an operation having a purpose different from that of an EEG measurement, it is noted that the electronic device of Coleman et al.’686 is capable of being used while the subject performs an operation that has a purpose different from that of an EEG measurement.
Regarding claim 15, Coleman et al.’686 further comprises an analysis data storage section that stores cognitive function analysis data calculated in advance for comparison with the EEG data of the subject, wherein the cognitive function analysis section outputs a comparison result of the cognitive function index of the subject extracted from the EEG data and the cognitive function analysis data (see Figure 10 and description thereof in sections [0115-0116]). In order to compare the subject’s EEG data with previously recorded EEG data, the device of Coleman et al.’686 must comprise a storage section that stores the previously acquired EEG data.
Regarding claim 16, the output summary results and the output detailed results shown in Figure 10 require a cognitive function reduction notification section (a processor that generates the summary/detailed results), and the results are capable of being seen by a person concerned of the subject registered in advance of the comparison result when the comparison result of the cognitive function analysis section satisfies a predetermined notification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al.’686 in view of Anwar et al.’187 (US Pub No. 2018/0078187).
Figure 1A of Coleman et al.’686 discloses an electroencephalogram (EEG) data analysis system, the system comprising: a measurement device that outputs EEG data of a subject (elements 110 and 111 of Figure 1A, section [0051] discloses acquiring EEG signals, and section [0052] discloses that elements 110 and 111 may be implemented in one integrated device); and an electronic device that analyzes the EEG data (element 115 of Figure 1A and sections [0053-0056]), wherein the measurement device includes: an EEG data acquisition section for acquiring the EEG data (elements 110 and 111, and sections [0051-0052]); and wherein the electronic device includes the cognitive function examination control section and cognitive function analysis section discussed in paragraph 10 above.
Coleman et al.’686 discloses all of the elements of the current invention, as discussed above, except for the measurement device (elements 110 and 111) including a communication section that wirelessly transmits the EEG data acquired by the EEG data acquisition section. It is noted that the EEG data acquired by the EEG data acquisition section is transmitted to the electronic device (element 115), but Coleman et al.’686 is silent with regard to how the data is transmitted. Anwar et al.’187 discloses an EEG data analysis system comprising a measurement device and an electronic device, wherein EEG data acquired by the measurement device is transmitted wirelessly to the electronic device via a communication section (sections [0035-0036]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the measurement device of Coleman et al.’686 to include a communication section that wirelessly transmits the EEG data acquired by the EEG data acquisition section, as taught by Anwar et al.’187, since this would provide a means by which to transmit the EEG data from the EEG data acquisition section to the external device. The modification to Coleman et al.’686 would merely be combining prior art elements according to known methods to yield predictable results.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al.’686 in view of Anwar et al.’187, as applied to claim 1, further in view of Connor’947 (US Pub No. 2017/0188947).
Coleman et al.’686 in view of Anwar et al.’187 discloses all of the elements of the current invention, as discussed in paragraph 12 above, except for the measurement device being glasses or sunglasses. Connor’947 teaches an EEG data analysis system wherein an EEG data acquisition section is provided on glasses (Figures 41 and 42, and section [0204]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the measurement device of Coleman et al.’686 to include glasses provided with the EEG data acquisition section, as taught by Connor’947, as it would merely be the simple substitution of one known measurement device arrangement for another to obtain predictable results. It is noted that Coleman et al.’686 requires an EEG data acquisition section that comes into contact with a subject’s forehead, and that the measurement device of Connor’947 provides an EEG data acquisition section that comes into contact with a subject’s forehead.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791